Exhibit 99.1 Contacts: Corporation: Investors and Media: TTM Technologies, Inc. Guerrant Associates Steve Richards, Chief Financial Officer Laura Guerrant (714) 241-0303 (808) 882-1467 investor@ttmtech.com lguerrant@guerrantir.com TTM TECHNOLOGIES, INC. REPORTS SECOND QUARTER 2008 RESULTS SANTA ANA, CA –– July 29, 2008 –– TTM Technologies, Inc. (Nasdaq: TTMI), North America’s largest printed circuit board (PCB) manufacturer, today reported results for the second quarter of 2008, ended June 30, 2008. Financial & Operational Highlights § Second quarter 2008 net sales of $173.0 million were in line with the Company’s guidance, and gross margin of 21.1 percent exceeded the Company’s guidance. § The Company completed a successful convertible debt offering and used a portion of the proceeds to retire the remaining balance of the term loan debt associated with the Printed Circuit Group acquisition. Second Quarter 2008 Financial Results Kent Alder, President and CEO of TTM, noted, “Results for the second quarter continued our long history of delivering solid financial performance. Our gross margin and our diluted earnings per share, when adjusted for costs related to repaying our debt, exceeded our expectations.” Alder continued, “The Aerospace/Defense end market showed continued strength, and we again saw strong demand for our high tech manufacturing services.” Second quarter net sales of $173.0 million decreased from first quarter 2008 net sales of $174.1 million and were in line with the Company’s guidance. Second quarter 2008 gross margin of 21.1 percent declined slightly from first quarter 2008 gross margin of 21.6 percent but exceeded the high end of the guidance range. Selling and marketing expense for the second quarter was $7.8 million, representing 4.5 percent of net sales. This is consistent with first quarter selling and marketing expense of $7.7 million, representing 4.4 percent of net sales. Second quarter general and administrative expense, including amortization of intangibles,was $9.8 million, representing 5.7 percent of net sales.
